J-S14010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KENNETH L. WILSON                          :
                                               :
                       Appellant               :   No. 1009 WDA 2021

          Appeal from the Judgment of Sentence Entered May 25, 2021
    In the Court of Common Pleas of Westmoreland County Criminal Division
                      at No(s): CP-65-CR-0003983-2019


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                          FILED: AUGUST 8, 2022

        Kenneth L. Wilson appeals from the judgment of sentence imposed

following his convictions for tampering with public records or information, theft

by deception, theft of services, and tampering with records or identification.1

He claims that the trial court erred in its calculation of credit for time served.

We affirm.

        Wilson pled guilty on July 24, 2020, to the above-referenced offenses.

At sentencing, defense counsel asked for credit for time served. He suggested

to the court that credit for Wilson began on August 29, 2019, when his

$50,000 unsecured bond was changed to a monetary bond. N.T., Sentencing,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1  18 Pa.C.S.A. §§ 4911(a)(3), 3922(a)(1), 3926(a)(1), and 4104(a),
respectively.
J-S14010-22



5/25/21, at 4.2 He stated that Wilson was entitled to credit from August 29,

2019 to July 27, 2020, when his bond reverted to unsecured. Id. The

Commonwealth countered that Wilson was not entitled to credit for time

served from August 2019 to April 8, 2020. Id. at 18. It argued during that

period Wilson was serving a sentence for another case in Bucks and

Montgomery County and therefore any credit for that time went to those

sentences. Id.3 The Commonwealth also stated that Wilson had served a

sentence in Burlington, New Jersey, but maintained that any credit for that

period had already been applied. Id. at 20. It argued that “[t]he only time he

has credit for is the date that they released him to wait for the sheriffs. It can’t

be more than two weeks.” Id. at 21.

       The trial court imposed an aggregate sentence of two to four years’

incarceration followed by a consecutive term of three years reporting

probation. It stated “[a]s far as the prior credit for time served, the

Department of Corrections will calculate and give [Wilson] credit for whatever

time he’s entitled to.” Id. at 27. On the sentencing order, the court noted that

the Department of Corrections (“DOC”) should determine credit for time

served.


____________________________________________


2Wilson’s original sentencing hearing was scheduled for October 22, 2020,
but Wilson failed to appear.

3Bucks County sentenced Wilson on August 1, 2019, to 11 months and 29
days to 20 months and 29 days followed by four years of reporting probation.
N.T., Sentencing, at 19. He was granted parole on April 8, 2020. Id.

                                           -2-
J-S14010-22



       Wilson filed a post-sentence motion, arguing that he was entitled to

credit for time served from August 29, 2019 to July 24, 2020. See Defendant’s

Motion for Sentence Reconsideration, filed 6/4/2021. He argued that the court

erred in ordering the DOC to calculate the credit. He also argued that the court

“must have assessed credit for time served at the sentencing and placed the

days of credit on the sentencing order.” Id. at ¶ 11.

       At a hearing on the motion, defense counsel argued that Wilson was

entitled to credit for two periods, one of 334 days and another of 79 days.

N.T., Post-Sentence Motion Hearing, 8/5/21, at 7.4 The 334 days was for the

period from the date his bail bond became secured to the date it reverted to

being unsecured, that is, August 29, 2019 to July 27, 2020. Id. at 5. The 79

days was for the time from his incarceration for the instant case until the post-

sentence motion hearing, that is, from May 19, 2021 to August 5, 2021. Id.

at 7. He also argued that the court should determine his credit for time served,

not the DOC. Id. at 4.

       The Commonwealth argued that Wilson was entitled to credit from

August 29, 2019 to September 11, 2019, and from May 19, 2021, to the date

of the hearing. Id. at 10, 13. It argued that if the court gave Wilson credit for

time outside of these periods, it would be granting double credit to Wilson.

Id. at 13. It also argued that Wilson was never in prison for the instant case
____________________________________________


4 The trial court notes that Wilson’s bond changed to unsecured on July 24,
2020, not July 27. See Rule 1925(a) Opinion (“1925(a) Op.”), filed 10/6/21,
at 2 n.1. This date change would amount to 331 days instead of the 334 days
suggested by defense counsel. See id.

                                           -3-
J-S14010-22



until May 19, 2021, when he was released from prison for a separate sentence

he was serving. Id. at 14. The Commonwealth argued that Wilson was not

entitled to credit against the sentence in this case for September 11, 2019 to

April 8, 2020, because that time was counted against two other sentences.

Id.

       The trial court determined that Wilson was entitled to 142 days of credit

for time served. Id. at 23. It first subtracted 271 days from defense counsel’s

334 days, amounting to 63 days of credit. Id. at 22.5 The 271 days included

the dates of April 8, 2020 to January 21, 2021. Id.6 The parties agreed that

Wilson was not incarcerated during that time. Id. at 20. The court then added

79 days of credit for time served which included his time in prison on the

instant case to the date of the hearing on the post-sentence motion, May 19,

2021 to August 5, 2021. Id. at 22. The court entered a sentencing order

reflecting 142 days of credit for time served. This timely appeal followed.

       Wilson raises the following issue:

          Whether the trial court erred by granting in part [Wilson’s]
          post-sentence motion for sentence reconsideration, for the
____________________________________________


5 The trial court maintains that it erred by subtracting 271 days. Instead, it
stated that it should have only subtracted 108 days, April 8, 2020, to July 24,
2020. See 1925(a) Op. at 2 n.2. It states that this changes the credit for time
served to 223 days. We are unable to determine from the record whether the
trial court is correct.

6 A calculation of these dates amounts to 288 days instead of the 271
determined by the trial court. Additionally, the date of January 21, 2021, is
when Wilson was picked up by the State of New Jersey for a separate offense.
He remained incarcerated from that date. See N.T., Post-Sentence Motion
Hearing, at 17.

                                           -4-
J-S14010-22


         reason that [Wilson] was entitled to receive 311 days credit
         for time served, rather than the 142 days credit that was
         ordered?

Wilson’s Br. at 7 (answer omitted).

      Wilson contends that the trial court erred in its calculation of credit for

time served. He claims that instead of 142 days of credit, the court should

have found that he was entitled to 311 days. Wilson’s claim presents a

challenge to the legality of his sentence. See Commonwealth v. Martz, 42

A.3d 1142, 1145 (Pa.Super. 2012). Our scope of review is plenary, and we

must determine whether the court erred as a matter of law. Id.

      Section 9760 of the Sentencing Code governs the right to credit for time

served. It provides in part:

         After reviewing the information submitted under section
         9737 (relating to report of outstanding charges and
         sentences) the court shall give credit as follows:

         (1) Credit against the maximum term and any minimum
         term shall be given to the defendant for all time spent in
         custody as a result of the criminal charge for which a prison
         sentence is imposed or as a result of the conduct on which
         such a charge is based. Credit shall include credit for time
         spent in custody prior to trial, during trial, pending
         sentence, and pending the resolution of an appeal.

                                      ***

         (4) If the defendant is arrested on one charge and later
         prosecuted on another charge growing out of an act or acts
         that occurred prior to his arrest, credit against the maximum
         term and any minimum term of any sentence resulting from
         such prosecution shall be given for all time spent in custody
         under the former charge that has not been credited against
         another sentence.




                                      -5-
J-S14010-22



42 Pa.C.S.A. § 9760(1), (4). A defendant is not entitled to “receiv[e] credit

against more than one sentence for the same time served,” i.e., double credit.

Commonwealth v. Ellsworth, 97 A.3d 1255, 1257 (Pa.Super. 2014)

(quoting Commonwealth v. Merigris, 681 A.2d 194, 195 (Pa.Super. 1996)).

Thus, “[c]redit is not given . . . for a commitment by reason of a separate and

distinct offense.” Commonwealth v. Richard, 150 A.3d 504, 520-521

(Pa.Super. 2016) (citation omitted).

       Wilson alleges that he is entitled to 311 days of credit. This time includes

his time in Westmoreland County Prison during two periods: the first from

August 27, 2019 to April 8, 2020, and the second from May 13, 2021 to August

5, 2021. This second period includes the time he was awaiting extradition from

New Jersey to the day of the hearing on the post-sentence motion.7 We

address the contested periods separately.

August 27, 2019 – April 8, 2020

       The trial court concluded that Wilson had already received credit for this

period against at least one other sentence. See 1925(a) Op. at 5. The court

noted that docket sheets from Bucks County showed that on August 1, 2019,

Bucks County sentenced Wilson to jail in a separate case and gave Wilson

credit for time served starting from April 10, 2019. Id. at 4. The minimum jail

term for that sentence expired on April 9, 2020. See id. The trial court added
____________________________________________


7 The docket sheets for Wilson’s cases in Bucks County and Montgomery
County are not in the certified record. However, the parties do not dispute the
court’s descriptions of the sentences imposed by those counties or the credit
given against those sentences. As such, we will not find waiver of this issue.

                                           -6-
J-S14010-22



that Wilson was also serving a jail sentence from Montgomery County that

was concurrent with the Bucks County sentence. Id. at 4-5.

      Wilson was thus serving sentences from Montgomery and Bucks

Counties during the contested time from August 27, 2019 to April 8, 2020,

and received credit against one or both of those sentences. His commitment

during that period was because of the Montgomery County and Bucks County

sentences and not due to the instant case. Wilson is not entitled to additional

credit for this time. See 42 Pa.C.S.A. § 9760(4).

May 13, 2021 to August 5, 2021

      Wilson alleges that on May 13, 2021, he “completed his sentence in the

State of New Jersey and remained [in prison] on a Westmoreland County

detainer.” Wilson’s Br. at 12. He argues that he should have been granted 85

days of credit from May 13, 2021 to August 5, 2021, the time during which he

contends he was “awaiting extradition from the State of New Jersey to the

Sentence Reconsideration Hearing.” Id.

      At the reconsideration hearing, Wilson argued that he was entitled to 79

days of credit, beginning from May 19, 2021. The trial court agreed and gave

him credit. Wilson did not argue that the time should have begun earlier, on

May 13. Nothing in the record supports Wilson’s contention that his sentence

in New Jersey ended on May 13 as opposed to May 19, and the Commonwealth

does not agree that his New Jersey sentence ended on May 13. We thus cannot

reach this issue.

      Judgment of sentence affirmed.

                                     -7-
J-S14010-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2022




                          -8-